Citation Nr: 1221718	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  04-12 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to serviced-connected pes planus and lumbar strain.

2.  Entitlement to service connection for a left knee disability, to include as secondary to serviced-connected pes planus and lumbar strain.

3.  Entitlement to service connection for a lumbar disc herniation with degenerative arthritis, to include as secondary to serviced-connected pes planus and lumbar strain.

4.  Entitlement to an increased rating for a lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975, from July 1977 to October 1978, and from June 1981 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 1996 and November 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, and the VA Special Processing Unit, respectively.  The March 1996 rating decision determined, in pertinent part, that new and material evidence had not been received to reopen claims for service connection for a right knee disability.  The November 2002 VA Special Processing Unit rating decision determined, in pertinent part, that new and material evidence had not been received to reopen claims for service connection for a lumbar disc herniation and a left knee disorder, and also denied an increased rating for lumbosacral strain.  In August 2007, the Board reopened the service connection claims for a lumbar disc herniation and bilateral knee disorders and remanded the underlying claims for additional development.  The Board then remanded the claims once more in August 2010.  

In January 2012, the Veteran submitted evidence directly to the Board, without waiver of RO jurisdiction, in support of his claims.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  However, evidence is not pertinent if it has no bearing on the issues on appeal.  38 C.F.R. § 20.1304(c).  Here, the additional evidence is duplicative of the evidence already of record and such evidence has already been considered by the RO.  Therefore, the Board finds that the additional evidence has no bearing on the appellate issues because it is duplicative of the evidence already considered by the RO.  As such, the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c). 
This case was previously before the Board in August 2007 and August 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Right knee disability, degenerative joint disease with chondromalacia patella and torn medial meniscus, did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease was not exhibited within the first post service year; and right knee disability was not caused or aggravated by the service-connected pes planus or lumbosacral strain.

2.  Left knee disability, degenerative joint disease with chondromalacia patella and torn medial meniscus, did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease was not exhibited within the first post service year; and right knee disability was not caused or aggravated by the service-connected pes planus or lumbosacral strain.

3.  Lumbar disc herniation with degenerative joint disease did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease was not exhibited within the first post service year; and right knee disability was not caused or aggravated by the service-connected pes planus or lumbosacral strain..

4.  Throughout the pendency of the appeal, the Veteran's lumbar strain has been manifested by forward flexion of the thoracolumbar spine to 45 degrees or greater.  There was no indication of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of the joint space, or some of these symptoms with abnormal mobility on forced motion.  Accompanying neurological manifestations of the lower extremities have not been shown.  Ankylosis has not been shown.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active duty, arthritis of the knee was not manifested within the first post service year, and the right knee disability was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A left knee disability was not incurred in or aggravated by active duty, arthritis of the knee was not manifested within the first post service year, and the right knee disability was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Lumbar disc herniation with degenerative joint disease was not incurred in or aggravated by active duty, arthritis of the spine was not manifested within the first post service year, and the lumbar disc herniation was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Throughout the pendency of the appeal, the criteria for a rating in excess of 20 percent for the Veteran's lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (2002 & 2003), 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's claims of entitlement to service connection for right and left knee disabilities and for a disc herniation of the lumbar spine with degenerative joint disease, letters sent in January 1998, January 2002, December 2003, February 2005, March 2008, and September 2010, sent after the initial March 1996 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2010 letter advised the Veteran of the information necessary to substantiate his service connection claims on a secondary basis.
As relevant to the Veteran's claim for an increased rating for a lumbosacral strain, a January 2002 letter, sent prior to the initial November 2002 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, March 2008 and September 2010 letters advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that the duty to assist letters regarding the Veteran's claims for service connection for right and left knee disabilities and a herniated disc of the lumbar spine with degenerative joint disease were issued after the initial March 1996 rating decision, and that the notice regarding information necessary to establish a disability rating and an effective date were sent to the Veteran after both the March 1996 and November 2002 rating decisions on appeal.  However, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the above-noted letters were issued, all of the Veteran's claims were readjudicated in the October 2009 and December 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

The RO has considered and notified the Veteran of both the old and the new versions of the relevant spinal rating criteria.  Specifically, an April 2004 statement of the case informed the Veteran of the old and new criteria for rating lumbar strains.  The Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded VA examinations in February 2002, March 2005, August 2005, January 2009, October 2009, and November 2010 in order to assess the severity of his lumbosacral spine disability.  The Board finds that these examinations are sufficient to determine the nature and severity of the lumbar strain under the appropriate spinal rating criteria.  With regard to his service connection claims, he was afforded VA examinations in January 2009, August 2009, and November 2010 with opinions as to the etiology of his knee disabilities and herniated disc with degenerative joint disease.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's knee disabilities and disc herniation with degenerative joint disease were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the findings and opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in August 2007 and August 2010 in order to afford him appropriate VCAA notice, obtain outstanding treatment, and afford him VA examinations with opinions.  Specifically, the Board requested opinions with regard to whether the Veteran's service connection claims were secondary to, caused or aggravated by, his service-connected pes planus and lumbosacral strain.  The Board finds that because those questions were answered by the VA examiners on remand, there is substantial compliance with regard to the questions posed on remand.  Thus, with regard to the previous remands, as all directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439   (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Right and Left Knee Disabilities

The Veteran contends that while in service, he injured his right knee when completing long marches as part of his training duties.  He also contends that he injured his right knee when he was given disciplinary action and had to walk to a dispensary every hour to sign in.  He further contends that he injured his right knee while working in an airplane hangar which included a lot of squatting, bending, and climbing, as well as hard objects upon which he bumped his knee.  He contends that he has left knee pain due to similar wear and tear as well as having to bear weight on his left leg due to his right knee disability.  Alternatively, he contends this right and left knee disabilities were caused or aggravated by his service connection lumbosacral strain and pes planus.

Service treatment records from the Veteran's three periods of active service are negative for any complaints, diagnosis, or treatment for a right or left knee disability.  On June 1975 and March 1983 separation examinations, no knee disability was reported or diagnosed. 

In August 1983, the Veteran submitted a statement that he had received treatment for his right knee while in service, especially when he was in the Navy in 1977 and 1978.  

VA treatment records reflect that in August 1983, the Veteran was hospitalized for a psychiatric condition, at which time his previous and current ailments were reported, to include a notation that had right knee arthritis.  

VA treatment records reflect that in March 1985, the Veteran reported having had arthralgia in the knees and low back since January 1985.  There were no abnormal findings.  An arthritic bone survey showed no evidence to suggest arthritic changes in the knees.

At a June 1987 hearing before the Board, the Veteran stated that in 1977 or 1978, he received an Article 15 and was made to walk to sign-in every hour which placed pressure and stress on his knee.  He stated that he was treated for swelling of the knee, given X-rays, and placed on 30 days light duty.

A July 1988 VA treatment record reflects complaints of foot pain with standing and walking, with no indication of knee pain.

A July 1991 private treatment record reflects that the Veteran had bilateral knee pain.  He had weakness and limitation of motion after doing heavy exercises a few months ago.  There was mild edema of both knees with some weakness and mild muscle atrophy.  There was limited motion of the knees.  The diagnoses included mild degenerative bone disease of both knees.

In November 1991, the Veteran reported pain in both knees, worse on the right, as well as intermittent low back pain.  There was tenderness of the knee joints.  X-rays were negative for bone pathology of the lumbar or knee joints.  There was slight hydro at the right knee joint showing possible chronic synovitis.

On June 1992 VA examination, examination of the knees showed no swelling, limitation of motion, or instability.  X-ray examination of the knees showed no evidence of significant bony or articular abnormality.

A June 1993 private record reflects complaints of right knee pain and weakness after completing walking exercises working as a mailman.  Physical examination showed right knee pain, edema, and limited motion.  The diagnosis was meniscus posterior horn degeneration and mild degenerative disease, both knees.  

In November 1993, a fellow serviceman submitted a statement that he served with the Veteran as aircraft maintenance personnel and remembered that in April or May 1977 or 1978, the Veteran injured his right knee and was treated at the dispensary.

A January 1998 X-ray of the right knee showed normal bone and joints with no fracture.  

VA treatment records reflect that in April 1998, the Veteran reported having had intermittent right knee pain for over ten years, mainly on activity.  He stated that he had suffered trauma to the right knee at various times.  There was normal range of motion, with no crepitance, effusion, edema, or tenderness of the right knee.  In February 2000, a MRI examination showed a right knee meniscus tear.
VA treatment records reflect that in June 2002, the Veteran reported having injured his right knee in service and was told that he had torn cartilage.  He stated that after separating from service, he had severe pain working as a mail carrier and had to retire.  He was found to have a complex tear of the posterior horn of the lateral meniscus.  In November 2002, the Veteran reported being dependant on his left leg due to his chronic right knee disability.  He was experiencing pain in the left knee after squatting.  Physical examination resulted in a diagnosis of left knee strain versus minimal meniscus tear.  In August 2003, the Veteran reported onset of right knee pain in 1978 and onset of left knee pain four years previously, without injury.

On September 2004 VA examination, the Veteran reported that he had right knee pain with radiation to the thigh, buttock, and low back.  Physical examination revealed that the Veteran could stand, supinate and pronate, and rise on his heels.  He could not squat due to knee pain.  The diagnosis was right knee lateral meniscus posterior horn degeneration.  

On August 2005 VA examination, the Veteran reported that there had not been a specific injury to his knees, just normal wear and tear.  He had had recent brain surgery and so his memory was not as good as it had been.  After physically examining the Veteran and reviewing X-rays of both knees, the examiner found that the Veteran's knees were normal.  The examiner stated that the Veteran had no weakened movement, fatigability, or incoordination.  There was pain on extreme flexion and medial joint line pain with repetitive deep bends, bilaterally.  It was the examiner's opinion that the Veteran's right and left knee disabilities were less likely than not related to service.  

On January 2009 VA examination, the Veteran reported pain in the knees.  Physical examination, with review of X-ray studies, resulted in a diagnosis of bilateral chronic knee strain.  After reviewing the VA treatment records, the examiner determined that the Veteran's right and left knee disabilities were less likely than not caused or aggravated by his pes planus.  The examiner also found that there was no indication of a knee disability in service and on current examination, there was no bony pathology.  With regard to pes planus, the medical literature did not support a finding that pes planus would cause problems related to the knees.  Rather, some literature showed that soldiers with flat feet suffered less injuries.  Therefore, the current knee disabilities were less likely to have been caused or aggravated by the pes planus.  The Veteran was obese and had other disabilities that impacted his ability to exercise.  The Veteran's chondromalacia would be expected in relation to his age.

On August 2009 VA examination, the Veteran reported that his right knee was worse than the left, and that both knees would swell, with occasional buckling.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's right and left knee disabilities were less likely than not caused by or the result of the Veteran's service-connected bilateral pes planus.  The examiner explained that the medical literature did not support a theory that knee problems would be associated with pes planus.  The examiner also did not find evidence to support the theory that the right and left knee disabilities were otherwise related to his military service.  The examiner explained that although the service treatment records included reports of joint swelling on periodic examination, no specific joints were indicated.  In fact, the Veteran specifically denied a history of "trick or locked knee" problems.  Otherwise, a review of the post-service treatment records, specifically records dated closer to the current examination, reflect only chondromalacia patella rather than any other chronic knee problems.  Chondromalacia patella was a mechanical problem related to the knee cap.  Moreover, X-rays of the knees in 2009 were normal.  Current findings on examination supported a diagnosis of chronic knee strain.  These findings, and review of the medical records, were instead likely due to the natural aging process. 

On November 2010 VA examination, it was noted that the Veteran had been diagnosed with dementia status post a craniotomy.  He stated that he had had knee pain for a long time.  He was unable to stand or walk for more than a few minutes.  After physical examining the Veteran, including X-ray examination, the examiner diagnosed the Veteran with mild bilateral degenerative joint disease of the knees.  After physically examining the Veteran and reviewing the claims file, the examiner determined that it was less likely than not that the Veteran's bilateral knee disabilities were caused or aggravated by his lumbosacral strain.  The examiner explained that degenerative joint disease, seen in the knees, was expected aging processes and was not an uncommon finding.  

The Board has first considered whether service connection is warranted for right or left knee arthritis on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in July 1983.  The Board notes that an August 1983 record shows a diagnosis of right knee arthritis.  However, it appears that that diagnosis was based upon the Veteran's reported lay history, rather than on clinical medical evidence, such as X-ray examination.  Such appears to be the case because no clinical findings accompany the diagnosis.  Significantly, X-ray examinations conducted in March 1985 and November 1991 were negative for any bony pathology of the knees.  For VA rating purposes, arthritis must be established by x-ray findings (see 38 C.F.R. § 4.71a, Diagnostic Code 5003) and its absence on x-ray testing clearly shows that it was not manifested to a compensable degree.  As such, presumptive service connection is not warranted for a right or left knee disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Next, the Board finds that service connection for a right or left knee disability is not warranted on a direct basis.  In this case, although the Veteran contends that he hurt his knees in service due to marching, working in the hanger, and walking, there is no indication of any complaints or treatment for his knees at any time during service.  The medical evidence does demonstrate a continuity of symptomatology of the right knee in this case.  The Veteran complained of right knee pain since the 1980's, with a diagnosis of a meniscus tear in 1993 and current evidence of chondromalacia and mild degenerative joint disease of both knees.  However, his complaints of continuous pain does not equate to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  

While the Veteran is competent to describe the pain he had in his knees, he has not demonstrated medical expertise to diagnose knee pathology and even the medical experts who have commented on his disability have relied on specialized testing to determine the nature and extent of knee pathology.  A medical link has not been made relating the Veteran's post-service right or left knee disabilities to his service.  Rather, the competent and probative medical evidence only weighs against such a finding.  To that extent, the August 2005 VA examiner determined that his knee disabilities were unrelated to his service.  Then, the January 2009, August 2009, and November 2010 VA examiners were in agreement in determining that the Veteran's knee disabilities were most likely related to the aging process rather than to any other causal factor, including service.  Specifically, the August 2009 and November 2010 VA examiners reviewed the Veteran's service treatment records and post-service treatment records and found no relation between the current conditions and service, instead finding only age-related conditions that were normal in the case of the Veteran.  The Board finds these opinions highly persuasive because they offer clear conclusions with supporting data, as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Thus, absent a showing of chronicity in service or a medical nexus relating the right or left knee disabilities to service, a finding of continuity of symptomatology alone does not warrant an award of service connection.  Instead, the probative and persuasive evidence of record demonstrates that the Veteran's various right and left knee disabilities were not incurred or aggravated by his service. 

Next, the Board finds that the theory of entitlement to service connection for a right or left knee disability as secondary to the service-connected lumbosacral strain or bilateral pes planus cannot prevail.  In that regard, the January 2009 VA examiner explained that the medical literature did not support any finding that pes planus would cause or otherwise be related to any knee disabilities.  In fact, the literature showed that soldiers with flat feet often suffered less injuries.  Thus, the examiner specifically found no indication that the pes planus had caused or aggravated the right and left knee disabilities, as the medical literature did not support a finding that pes planus would negatively affect the knees.  The January 2009, August 2009, and November 2010 VA examiners instead determined that the Veteran's right and left knee disabilities were related to the aging process.  Lastly, the Board finds that the weight of the evidence is against a finding that the Veteran's right or left knee disabilities was caused or aggravated by his lumbosacral strain.  In that regard, the November 2010 VA examiner determined such to not be the case, instead determining that the knee disabilities were related to the aging process.  The Board finds that the above opinions offer clear medical conclusions with supporting date and rationale.  See Stefl, supra.  Thus, absent any competent medical evidence to the contrary, service connection for a right or left knee disabilities as secondary to a service-connected disability must be denied.

The Board notes that in denying service connection for a right knee disability, the Veteran's contentions that his left knee disability was caused or aggravated by his right knee disability necessarily cannot prevail.

Disc Herniation of the Lumbar Spine with Degenerative Arthritis

Because the Veteran is currently seeking service connection for a herniated disc as well as an increased rating for a lumbosacral strain, the Board will summarize the evidence as it relates to both claims and then will proceed with the analysis as it relates to entitlement to service connection and entitlement to an increased rating, respectively.

The Veteran contends that while in service, he fell and injured his spine at the L4-L5 region, where he currently suffers from a herniated disc.  He contends that his current herniated disc and degenerative joint disease was caused or aggravated by his service or his service-connected lumbosacral strain.

Service treatment records from the Veteran's first period of active service reflect that in March 1974, the Veteran experienced an onset of bilateral sacral pain and was placed on light duty.  The assessment was musculoskeletal back pain.  On June 1975 separation examination, no back disability was reported or diagnosed.  Service treatment records from the Veteran's second period of active service reflect that in July 1977, the Veteran reported having pain over the entire back, as well as when he turned his neck.  He had been lifting and moving heavy objects.  Straight leg raising was negative and there was no point tenderness, muscles weakness, or numbness.  The assessment was low back strain.  In February 1978, the Veteran reported pain on heavy lifting and range of motion testing.  He reported an injury to the back in 1974 when he fell while playing a game.  The assessment was lower back strain.  The pain was over the L4-L5 vertebrae.  In March 1978, the Veteran reported having pain in the lower middle of the back.  In June 1978, he was placed on light duty.  In July 1978, the Veteran reported having an episode of back pain.  He reported that a previous X-ray had been normal.  The assessment was low back pain, chronic verses recurrent musculoskeletal nature.  In September 1978, the Veteran re-injured his low back when he fell down steps.  He had left leg pain.  There was a muscle spasm in the lumbar area, greater on the left side.  Straight leg raising was negative with pain at 60 degrees.  Deep tendon reflexes were normal.  Flexion was to 75 degrees.  The assessment was lumbar strain.  On March 1981 entrance examination, the Veteran denied any back or knee pain or problems.  In March 1982, the Veteran reported having back pain.  On March 1983 separation examination, the Veteran did not report any back or knee trouble, stating that he did not know if he experienced back pain.  No back disability was diagnosed.

VA treatment records dated in February 1983 are negative for complaints of back pain.  In September 1983, the Veteran was treated for low back pain syndrome.  There was mild to moderate spasm of the lumbosacral area.   

On December 1984 VA examination, there was evidence of straightened lumbar lordosis.  There was tenderness to pressure with moderate spasm of the lumbar paravertebral musculature.  X-ray examination of the spine showed no evidence of significant bone pathology.  The assessment was lumbar paravertebral myelitis.

At a June 1987 hearing before the Board, the Veteran stated that in 1974, he was playing a game called combat football when he was lifted up and then fell to the floor.  He had been given light duty and pain medication.  Then, when he re-enlisted in 1977, his back felt fine and he was found suitable for service.  About a year later, he was lifting a tire when he injured his back and got "stuck in a twist."  From there on out, his back continued to hurt, especially when completing duties that included heavy lifting.  He then completed his last period of service in the early 1980s.

In November 1991, the Veteran reported intermittent low back pain.  X-rays were negative for bone pathology of the lumbar joints.  

On June 1992 VA examination, physical examination of the back showed no deformities.  There was tenderness to pressure over the lumbar paravertebral musculature.  There was mild dorsal spine lateral deviation.  There was no limitation of motion.  Straight leg raising was negative.  The diagnosis was lumbar paravertebral myositis.

On September 1994 VA examination, the Veteran reported low back pain with occasional weakness in the legs.  Physical examination revealed that the Veteran could stand, supinate and pronate, and rise on his heels.  The diagnosis was lumbosacral strain, right L4-L5 disc herniation, clinical radiculopathy on the right.  CTscan of the spine showed small, right L4-L5 disc herniation suggested.

A June 1995 private MRI showed central L5-S1 and L4-L5 disc bulges.

VA treatment records reflect that in September 1996, the Veteran had low back pain.  There was full range of motion.  Neurological testing showed no evidence of radiculopathy.  

A January 1998 private X-ray reflects straightening of the spine consistent with muscle spasm.  The vertebral bodies, disk spaces, and posterior elements appeared normal.  Rheumatology consultation reflects the Veteran's report that he injured his back in 1973 when lifting a heavy object.  The pain radiated to his left leg with associated numbness.  The assessment was myositis with radiculopathy.  

VA treatment records reflect that in February 1998, the Veteran was assessed to have radiculopathy.  He had pain that radiated to both legs.  However, in October 1998, an MRI of the lumbar spine showed no evidence of disc herniation.  

On February 1998 VA examination, the Veteran reported having severe low back pain with radiation to the anterior aspect of his right leg, up to the dorsum of the foot.  He had cramps in the left foot.  Precipitating factors included standing and walking for a long time, or bending and twisting.  He used a lumbosacral support and a cane to walk. The Veteran stated that he did not want to complete range of motion testing due to pain, however, it was observed that he had no painful motion while dressing and undressing.  There was objective evidence of severe lumbar spasm.  There was no objective evidence of weakness in the legs.  There was severe tenderness to palpation at the lumbar paravertebral muscles.  There was were no postural abnormalities.  Straight leg raising was negative.  There was no muscular atrophy.  He had almost absent ankle jerks, bilaterally.  A March 1998 EMG study had shown normal findings, rule out radiculopathy.  The assessment was status post lumbosacral strain, central L4-L5, L5-S1 bulging disc per June 1995 MRI.

On February 2002 VA examination, the Veteran reported having had chronic lumbar spine pain ever since he injured his back in service, with a gradual increase in severity.  Physical examination revealed flattening of the lumbar curve.  Range of motion testing revealed flexion to 45 degrees, extension to less than 10 degrees, and right and left lateral bending to 10 degrees.  Straight leg raising was negative  at 90 degrees sitting.  Neurological evaluation was not carried out because there were no radicular components to the Veteran's complaints.  The diagnosis was chronic lumbosacral strain.

VA treatment records reflect that in June 2002, he had low back pain that radiated to his left lower extremity.

VA treatment records reflect that in November 2004, range of motion testing revealed forward flexion to 45 degrees, extension to 15 degrees, with pain on the left side, lateral flexion to 30 degrees, and rotation within functional limits.  Sensation in the left leg was impaired to light touch.  Straight leg raising was negative.  

On March 2005 VA examination, the Veteran reported having back pain that radiated to his left buttock.  He took pain medication for the pain.  He described the pain as chronic.  He stated that he could not walk around his house for a prolonged period of time, or do many activities that included bending or lifting.  He presented to the examination in a wheelchair.  Range of motion testing revealed forward flexion to 60 degrees, with pain that was unchanged on repetitive testing.  Extension was to 25 degrees, with pain.  Lateral bending was to 25 degrees with pain that was unchanged on repetitive testing.  Rotation was to 25 degrees, with pain unchanged with repetitive testing.  Motor examination showed 5/5 strength in the lower extremities, with deep tendon reflexes +1, bilaterally.  There was decreased pinprick sensation to light touch to the entire left leg.  He had a slow gait favoring the right side.  Posture was normal and upright.  X-rays of the lumbar spine showed minimal degenerative changes.  The assessment was lumbar strain related to the in-service injury.

VA treatment records reflect that in July 2005, range of motion of the lower extremities was grossly within normal limits.  Sensation was intact to light touch/deep pressure.  His balance was poor.  His posture showed that his head was leaning forward and his shoulders were rounded.

On August 2005 VA examination,  the Veteran denied back pain, but his girlfriend stated that he did have back pain with pain in the right lower extremity and that he attended physical therapy.  The Veteran stated that when he did have back pain, it was in the area of L5-S1 off to the left paraspinal areas.  He stated that his back pain made it hard to work on his car.  He was using a wheel chair due to a left-sided stroke.  Physical examination revealed no paraspinal muscle spasm.  He had left decreased sensation in all extremities secondary to the stroke.  He said he would have sharp pain in the right lower extremity.  Though, the area at which he pointed was not related to the L4 or L5 dermatones.  Instead, it was from the S1 distribution.  Neurological examination showed normal sensation, strength, and reflexes.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees bilaterally.  There was no additional loss of motion on repeated testing or indication of pain, weakness, incoordination, or fatigue.  It was found that he did not have L4-L5 radiculopathy or any other lower extremity problems related to the back.  It was determined that his back disability would not impair his ability to tend to activities of daily living.  A February 2005 X-ray of the lumbar spine showed normal alignment.  There was some age-related trace osteophyte development.  There was mild sacroiliac joint degenerative sclerosis on the right.

In April 2008 and November 2009, the Veteran's spouse stated that the Veteran could not stand for more than 10 minutes due to back pain and weakness in the left leg.

On January 2009 VA examination, the Veteran's caregiver stated that the Veteran would complain of back pain after trying to get him to get up to walk or exercise.  There was no history of urinary incontinence or urgency.  There was a history of paresthesias but no numbness or weakness.  The Veteran had tingling in the left leg for about five years.  The Veteran had symptoms of decreased motion, stiffness, weakness, and pain.  There was burning pain down the left leg that occurred with activity, about one to six days per week.  He had weekly flare-ups of pain due to such activities as walking, tying shoes, and lying in bed for more than one hour.  Physical examination showed normal posture and gait.  There was no abnormal spinal curvature.  There was spasm of the thoracic sacrospinalis.  There was no indication of atrophy, guarding, pain with motion, tenderness, or weakness.  Reflex examination was normal in the lower extremities.  Sensory examination was also normal.  Range of motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 30 degrees and right lateral rotation to 20 degrees.  There was no objective evidence of pain on motion.  There were no additional limitations after three repetitions.  X-ray examination sowed mild facet degenerative changes at L5/S1, otherwise unremarkable.  After reviewing the Veteran's VA treatment records, the examiner determined that the Veteran's disc bulges at L4-L5 were not related to his lumbosacral strain.  The examiner explained that a lumbosacral strain was a muscle condition and did not medically cause disc conditions.  Disc bulges were common and asymptomatic in a large portion of random population.  Thus, it was not likely that the disc bulges were related to service or the lumbosacral strain.  The examiner also stated that the disc bulges were unlikely to be related to service in that a review of the service treatment records was negative for complaints of back pain on separation examination.   

In March 2009, the January 2009 VA examiner reviewed the claims file, to include the 1995 MRI that showed a disc bulging at L4-L5 and L5-S1 and determined that although the Veteran had degenerative disc disease in 1995, there was no evidence to show what trauma or activity caused that condition.  Lumbosacral strain was a muscular problem and did not cause disc disease.  Therefore, it was not likely that the current degenerative disc disease or degenerative joint disease was due to active service or the lumbosacral strain.

On October 2009 VA examination, the Veteran reported that the pain in his spine had increased since the last examination.  It was most significant in the morning and was constant.  The pain was worse with bending and weight-bearing.  He reported numbness and parethesias in the right leg.  The symptoms were intermittent and did not follow any dermatome.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain along the entire lumbosacral spine that was constant and sharp.  The flare-ups occurred every week and lasted for two days.  He did not leave his home and did not complete routine activities.  Physical examination revealed a normal spine.  He had an antalgic gait and used a cane for his lumbar and right knee conditions .  There were no abnormal spinal curvatures.  There was spasm, pain with motion, and tenderness along the thoracic sacrospinalis.  Detailed motor examination and sensory examination was normal in the lower extremities.  Reflex examination was 1+ in both lower extremities.  Range of motion of the spine revealed flexion to 80 degrees, with pain at 80 degrees, extension to 20 degrees, with pain at 20 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 20 degrees, with pain at 20 degrees.  There was no objective evidence of pain on active motion or additional limitations on repetitive testing.  The diagnosis was lumbosacral strain and degenerative joint disease of the spine.  There were significant effects on occupation in that he had decreased mobility and problems with lifting and carrying.  There was pain with standing or walking.  The back disability had a moderate affect on most activities of daily living.

On November 2010 VA examination, the Veteran reported that his back seemed to be getting worse.  There was constant sharp pain that radiated to the left buttock and leg.  The Veteran was unable to walk for more than a few minutes.  Physical examination revealed a normal spine.  There was evidence of lumbar flattening.  There was evidence of pain and tenderness of the thoracolumbar sacrospinalis.  Range of motion testing revealed flexion to 90 degrees, with pain at 80 degrees, extension to 30 degrees, with pain at 30 degrees, right and left lateral flexion to 30 degrees, with pain at 30 degrees, and right and left lateral rotation to 30 degrees, with pain at 30 degrees.  There was objective evidence of pain on motion.  There was no additional limitation on repetitive testing.  X-ray examination showed mild facet degenerative changes at L5-S1.  The lumbar spine disability impacted his ability to work in that he would be assigned different duties and had decreased mobility and pain.  After reviewing the claims file, the examiner determined that it was less likely than not that the Veteran's mild facet degenerative changes were caused or aggravated by his lumbosacral strain.  The examiner explained that degenerative joint disease and degenerative disc disease were expected aging processes and were not an uncommon finding.  

The Board has first considered whether service connection is warranted for arthritis of the spine on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis of the spine to a degree of 10 percent within the one year following his active duty service discharge in July 1983.  Rather, X-rays conducted in the 1980s were negative for an indication of arthritis.  As such, presumptive service connection is not warranted for on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Next, the Board finds that service connection for a herniated disc of the lumbar spine with degenerative joint disease is not warranted on a direct basis.  In this case, although the Veteran contends that he sustained a herniated disc in service at the same L4-L5 level as his service-connected lumbar strain, the service treatment records are negative for any finding of a disc bulge or arthritis.  Rather, the service treatment records consistently demonstrate diagnoses of lumbar strain and chronic back pain.  Also in this case, there is a lack of continuity of symptomatology for a herniated disc or degenerative joint disease of the back.  In that regard, the post-service treatment records instead demonstrate continuity with regard to the lumbosacral strain without indication of any musculoskeletal involvement until 1995, approximately 12 years following separation from service.  In view of the lengthy period without such symptoms or findings, there is no evidence of a continuity of treatment, one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, a medical nexus linking the herniated disc with degenerative joint disease to the Veteran's service has not been made.  Instead, the January 2009, March 2009, and November 2010 VA examination opinions found that there was no indication of a herniated disc with degenerative joint disease in service or for many years following service.  Moreover, physical examination at the time of those examinations only showed the presence of degenerative joint disease, along with the lumbosacral strain, and that disease was considered by all examiners to be related to the natural aging process rather than service, especially because there was no evidence of a specific injury to have caused disc disease or arthritis in service.  In determining such, the examiners offered clear conclusions with supporting data, as well as reasoned medical explanation connecting the two.  Thus, the Board places great probative value on those opinions.  See Nieves-Rodriguez, Stefl, supra.  Accordingly, without any competent medical opinion to the contrary, the Board finds that service connection for a herniated disc with degenerative joint disease is not warranted on a direct basis.

Next, the Board finds that service connection on a secondary basis is not warranted.  In that regard, the January 2009 VA examiner explained that disc bulges were conditions that were medically unrelated to lumbar strains because a lumbar strain was a muscle condition, rather than a spinous condition.  Disc bulges were common and usually asymptomatic.  The November 2010 VA examiner explained that the Veteran's degenerative changes of the spine were not caused or aggravated by the lumbosacral strain because such was instead due to the aging process, rather than as due to or as aggravated by the service-connected disability.   With regard to pes planus, the Board notes that the Veteran has not specifically stated that his herniated disc was caused or aggravated by his pes planus and, significantly, there is no medical evidence to support that claim.  Rather, VA examiners have determined that the herniated disc with degenerative disc disease was due to the aging process or some other post-service injury, rather than as caused or aggravated by a service-connected disability.  Thus, the Board finds that the competent and probative medical evidence of record only weighs against a finding that the Veteran's herniated disc with degenerative joint disease was caused or aggravated by his service-connected disabilities.  Significantly, there is no medical evidence to the contrary and the post-service treatment records do not suggest otherwise.

The Board notes that the Veteran has contended on his own behalf that his current right and left knee disabilities and herniated disc with degenerative joint disease are related to his military service or to a service-connected disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right and left knee disabilities and herniated disc with degenerative joint disease and his military service or service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service back and knee pain and his current manifestations of back and knee disabilities, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Significantly,  the Veteran has offered only conclusory statements regarding the relationship between his in-service knee and back pain and his current disabilities, as well as how his current back and knee disabilities are related to his service-connected disabilities.  By contrast, the multiple VA examiners took into consideration all the relevant facts in providing opinions, to include the Veteran's reported in-service complaints as well as the current nature of his lumbar and knee disabilities.  Therefore, the Board accords greater probative weight to the VA examinations of record rather than to the Veteran's conlusory statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right and left knee disability and for a herniated disc with degenerative joint disease.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454  (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

The Board has evaluated the Veteran's lumbosacral strain under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454  (Aug. 27, 2003).  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a  , General Rating Formula for Diseases and Injuries of the Spine (2011). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011). 

The Veteran's lumbosacral strain was previously rated as 20 percent disabling under Diagnostic Code 5295, which pertained to lumbosacral strain, and is currently rated under DC5237, which pertains to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), 5237 (2011).  The other applicable diagnostic code is 5292, which pertains to limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002). 

For the purposes of the Veteran's claim for increased rating for a lumbosacral strain, it has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5285), complete bony fixation of the spine (DC 5286), ankylosis of the lumbar spine (DC 5289), intevertebral disc syndrome (DC 5293), or sacro-iliac injury and weakness (DC 5294).  38 C.F.R. § 4.71a (2002 & 2003).  Additionally, it has not been contended or shown that the Veteran has vertebral fracture or dislocation, sacroiliac injury or weakness, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis, or intevertebral disc syndrome, under the new criteria.  38 C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5242, 5243 (2011).  Specifically, although the Veteran has been shown to suffer from a herniated disc with degenerative joint disease, he is not in receipt of service connection for those conditions and thus he cannot be compensated for those conditions or any residuals thereof, including any accompanying neurological residuals.  See Mittleider v. West, 11 Vet. App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).  In this case, as explained earlier in this decision, the medical evidence specifically demonstrates that the Veteran's other back disabilities, aside from his lumbosacral strain, are not related to his service or any service-connected disability.  Thus, ratings for conditions such as intevertebral disc syndrome, a syndrome that in this case has not been medically-related to the Veteran's lumbosacral strain, will not be considered.  Accordingly, the above diagnostic codes are not applicable. 

The Board finds that a rating higher than 20 percent is not warranted for any time during the appeal period.  When analyzing range of lumbar spine motion, there is no indication that he meets a higher rating under either the old or new criteria pertaining to limitation of motion.  Specifically, on February 2002 VA examination, range of motion testing revealed flexion to 45 degrees, extension to less than 10 degrees, and right and left lateral bending to 10 degrees.  In September 2004, range of motion testing revealed forward flexion to 45 degrees, extension to 15 degrees, with pain on the left side, lateral flexion to 30 degrees, and rotation within functional limits.  On March 2005 VA examination, range of motion testing revealed forward flexion to 60 degrees, with pain that was unchanged on repetitive testing.  Extension was to 25 degrees, with pain.  Lateral bending was to 25 degrees with pain that was unchanged on repetitive testing.  Rotation was to 25 degrees, with pain unchanged with repetitive testing.  On August 2005 VA examination, range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees bilaterally.  There was no additional motion loss on repeated testing or indication of pain, weakness, incoordination, or fatigue.  

On January 2009 VA examination, range of motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 30 degrees and right lateral rotation to 20 degrees.  There was no objective evidence of pain on motion.  There were no additional limitations after three repetitions.  On October 2009 VA examination, range of motion of the spine revealed flexion to 80 degrees, with pain at 80 degrees, extension to 20 degrees, with pain at 20 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 20 degrees, with pain at 20 degrees.  There was no objective evidence of pain on active motion or additional limitations on repetitive testing.  On November 2010  VA examination, range of motion showed flexion to 90 degrees, with pain at 80 degrees, extension to 30 degrees, with pain at 30 degrees, right and left lateral flexion to 30 degrees, with pain at 30 degrees, and right and left lateral rotation to 30 degrees, with pain at 30 degrees.  There was objective evidence of pain on motion.  There was no additional limitation on repetitive testing.  

It is clear that the Veteran has not experienced flexion that equates to ankylosis of the lumbar or thoracolumbar spine nor is there indication that he was limited on flexion to 30 degrees or less.  38 C.F.R. § 4.71a, 5237 (2011).  Nor is there indication that he had severe limitation of the lumbar spine, as his most severely limited flexion, that to 45 degrees, is instead indicative of a moderate disability for which he is currently rated.  Specifically, there is no indication that such reduced flexion seen on examination in 2002 and 2004 was accompanied by severe symptoms, to include flare-ups resulting in immobility or ankylosis.  In November 2004, the Veteran stated that he was able to complete activities of daily living but had trouble working on his car.  Moreover, each preceding VA examination exhibited forward flexion that was much less impaired, from 60 degrees to an eventual 90 degrees, or, normal.  Thus, it appears that the Veteran's flexion has only improved since the early 2000s.  The Board therefore concludes that not only was the limitation of forward flexion in 2002 and 2004 moderate in nature, from that point forward, his limitation of flexion was mild to moderate.  Accordingly, a higher 40 percent rating for a severe restriction of range of motion is not warranted at any time throughout the appeal period.

Next, the Board finds that a higher 40 percent rating is not warranted under old criteria pertaining to lumbosacral strain.  At no time has the evidence shown the Veteran to suffer from listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, related to his lumbosacral strain.  Rather, the medical evidence demonstrates that aside from chronic pain and muscle spasm and tenderness related to the strain, the Veteran was able to forward bend, had normal posture but for straightening of the spine, did not have spinal abnormalities, and had lateral motion.  Although there was some indication of sacroiliac involvement and marked limitation on forward folding, there was no indication of accompanying abnormal mobility on forced motion.  Significantly, no finding of abnormal motion was made on any VA examination.  Thus, a higher 40 percent rating is not warranted under the old rating criteria.  38 C.F.R. § 4.73 (2002), 38 C.F.R. § 4.71a (2003).

Lastly, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

The Board reiterates, however, that despite the Veteran's continuous complaints of weakness and numbness in the lower extremities, during the appeal period a diagnosis of radiculopathy related to the lumbosacral strain has not been made.  Rather, it has been determined that the Veteran's complaints of radicular symptoms did not correspond with the necessary dermatomes of the spine to indicate such a diagnosis.  Although radiculopathy was diagnosed prior to the appeal period, in the 1990s, that diagnosis was not made by any of the VA examiners since 2001.  Notably, in August 2005, the examiner found no evidence of radiculopathy.  Although the Veteran is competent to state that he experiences tingling and numbness in his lower extremities that occur on flare-up of back pain, neurological manifestations related to his service-connected lumbosacral strain have not been diagnosed or confirmed on objective testing.  Thus, the Board finds that a separate rating for neurological manifestations in either lower extremity is not warranted.

The Veteran contends that his lumbosacral strain flares up after any sort of activity, with bending or twisting, and with prolonged standing or sitting.  However, even if the Veteran does experience flare-ups of his lumbosacral strain, the Board finds it unlikely, and there is no evidence which suggests that, on repetitive use, his low back would be restricted by pain or other factors to only 30 degrees forward flexion, would result in ankylosis, or would result in severe restriction of range of motion. Significantly, on VA examinations conducted throughout the appeal period, the examiners found no evidence of further restricted range of motion due to pain, nor was there indication of further functional loss due to pain, that would amount to those more restricted ranges.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating higher than 20 percent is not warranted for the Veteran's lumbosacral strain.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that he is unemployed due to his lumbosacral strain.  Although he has stated that he retired as a mail carrier due to his back and knee disabilities, he has not specifically stated that his lumbosacral strain prohibits gainful employment.  Moreover, on VA examination, his back disability itself was determined to affect his activities of daily living to a moderate extent only.  Therefore, the Board finds that the Veteran's lumbosacral strain does not render him unemployable. 

Moreover, insofar as the Veteran's lumbosacral strain interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's lumbosacral strain may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The Board has also considered 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the lumbosacral strain is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected lumbosacral strain is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.   As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's lumbosacral strain may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings for the Veteran's service-connected lumbosacral strain might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that a rating higher than 20 percent for the lumbosacral strain is not warranted at anytime during the pendency of the appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a herniated disc of the lumbar spine with degenerative joint disease is denied.

A rating in excess of 20 percent for a lumbosacral strain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


